Citation Nr: 0005114	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  96-09 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1946 to May 
1949, from August 1949 to September 1952, and from January 
1955 to July 1968.  This appeal arises from a July 1995 
rating decision of the Columbia, South Carolina, regional 
office (RO) which determined, in pertinent part, the veteran 
had failed to submit new and material evidence to reopen the 
claim of service connection for a low back disorder.  In 
April 1998, the Board of Veterans' Appeals (Board) reopened 
and then remanded the matter for the purpose of obtaining 
additional medical evidence and affording due process to the 
veteran.  The matter has been returned to the Board for 
appellate review.


REMAND

As part of its April 1998 Remand, the Board asked that the 
veteran be afforded a VA orthopedic examination for the 
purpose of determining whether there was an etiological 
relationship between the veteran's current low back 
disability and his complaints of low back pain and objective 
radiological findings of "minimal lipping at L-4", which 
were shown during his military service.  The report of the 
veteran's November 1998 VA orthopedic examination fails to 
adequately address this question.  Specifically, following a 
review of "pertinent parts" of the claims folder and a 
physical examination, which did not include x-ray studies, 
the examiner diagnosed the veteran as having low back pain 
with no evidence of any significant focal, neuromuscular or 
functional deficits.  The examiner went on to further state 
that "it was at least likely as not" that the complaint 
stemmed from his military service.  Pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
No. 97-1948 (U.S. Vet. App. Dec. 29, 1999).  

However, in the present case, the Board notes that there is 
evidence that the veteran has been diagnosed as having 
lumbosacral strain.  There are also radiological reports 
dated in November 1995 and September 1996 showing the veteran 
to have degenerative changes of the lumbar spine.  For VA 
purposes, degenerative arthritis 
that is established by X-ray findings is viewed as a 
compensable disability even without findings of loss of range 
of motion.  See 38 C.F.R. § 4.71, Diagnostic Code 5003 
(1999).

In other words, there appears to be a disparity of findings 
relative to the diagnosis of the veteran's current low back 
disorder.  The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
Board must consider only independent medical evidence to 
support its findings rather than provide its own medical 
judgment in the guise of a Board opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the veteran 
should be afforded a special VA examination to determine the 
correct diagnosis of the veteran's current back 
symptomatology.

The VA has a duty to assist a claimant in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes the procurement of 
medical records to which the veteran has made reference.  
Littke v. Derwinski 1 Vet. App. 90 (1990).  As this matter is 
being returned for another medical examination, the RO should 
obtain the veteran's current medical records pertaining to 
the treatment of his low back disorder.

Finally, during the course of this appeal, the veteran raised 
the claim of service connection for post-traumatic stress 
disorder (PTSD).  By a rating action dated in January 1998, 
the RO assigned a 10 percent disability evaluation for PTSD, 
after granting service connection for the same.  The veteran 
received notice of this decision on January 7, 1998.  In a 
statement received in February 1998, the veteran asked that 
the issue of PTSD be forwarded to the Board for 
consideration.  The RO appears to have interpreted this 
statement as a notice of disagreement and, in February 1998, 
furnished the veteran with a Statement of the Case on the 
issue of service connection for PTSD.  Therein, the veteran 
was informed that the claim for service connection had been 
granted, and that a 10 percent disability evaluation had been 
assigned.  The veteran responded in March 1998 by indicating 
that his PTSD was disabling to the extent that it prevent him 
maintaining gainful employment.  The Board construes this 
statement as a notice of disagreement with the rating 
assigned the veteran's service-connected psychiatric 
disability.  To date, there is no evidence that the appellant 
has been furnished a Statement of Case on the issue of 
entitlement to an evaluation in excess of 10 percent for 
service-connected PTSD, on appeal from the initial 
evaluation.  As the filing of a notice of disagreement places 
a claim in appellate status, the Court has held that the RO's 
failure to issue a Statement of the Case is a procedural 
defect requiring remand.  See Manlincon v. West, 12 Vet. App. 
238 (1999); see also Godfrey v. Brown, 5 Vet. App. 127, 132 
(1993).

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary prior to the Board entering a final 
decision on this appeal.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain from the veteran 
the names and addresses of all VA and 
non-VA medical care providers who treated 
him for his low back disorder since 
service discharge.  After securing the 
necessary release(s), the RO should 
request the records which are not already 
contained in the claims folder.  This 
should include medical records from the 
Charleston Naval Hospital, Charleston VA 
Medical Center, and any other identified 
VA facility.

2.  After the above development has been 
completed and all records have been 
associated with the claims folder, the RO 
should ascertain whether the physician 
who examined the veteran in November 1998 
is available.  If so, he/she should be 
asked to review the claims folders as 
well as a copy of this Remand.  He/she 
should be asked to render an opinion as 
to whether there is any objective 
manifestation to support the veteran's 
subjective complaints of low back pain.  
If so, he/she should state whether it is 
at least likely as not that the condition 
is etiologically related to the 
complaints of pain and radiological 
evidence of lipping at L-4 that were 
shown during the veteran's active 
military service.  The reasons for any 
conclusions made should be discussed in 
detail.  The veteran may be recalled for 
examination if deemed necessary.

If the physician is not available, the 
veteran should be afforded a special VA 
orthopedic examination.  Such tests or 
consultations as the examiner deems 
necessary should be performed.  Prior to 
the examination, the claims folders must 
be made available to the examiner for 
review.  The reasons for any conclusions 
made by the reviewing physician should be 
discussed in detail.  The examiner should 
be asked whether there is any objective 
manifestation to support the veteran's 
subjective complaints of low back pain.  
The examiner should state also whether it 
is at least as likely as not that the 
condition is etiologically related to the 
veteran's complaints of pain and the 
radiological evidence of lipping at L-4 
that were shown in service. (Note, the 
standard of proof needed by VA laws and 
regulations is underlined, and the 
examiner should answer the question as 
phrased.)

3.  The RO should furnish the veteran and 
his representative with a Statement of 
the Case (SOC) on the issue of 
entitlement to an evaluation in excess of 
10 percent for service-connected PTSD, on 
appeal from the initial evaluation.  The 
RO's attention is directed to Fenderson 
v. West, 12 Vet. App. 119 (1999).  The 
SOC should thoroughly discuss all 
evidence received since the January 1998 
decision.  The SOC should include 
citations to all pertinent regulations.  
There should also be included with this 
document information concerning the need 
to file a substantive appeal on this 
issue if the Board is to address it.  A 
VA Form 9 should be provided for the 
veteran's use. The veteran must be 
informed that he must file a substantive 
appeal to the SOC if he wishes the Board 
to consider the issue addressed therein.

4.  Following completion of the 
foregoing, the RO must review the claims 
folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested review/examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

5.  When the above development has been 
completed, the veteran's claim should be 
reviewed by the RO.  If the decision 
remains adverse to the veteran, he and 
his representative should be issued a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional medical information 
and afford due process.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


